DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/19/22 have been received. Claims 1, 2, 3, 5, 7, 8,  11, 12, 13, 14, 15, 16, 17, 20, and 21 have been amended.
Claim Objections
3.	The objection to claim 17 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1 and 2-6 is withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 7 is withdrawn because the Applicant amended the claim.
 6.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 15 and 16-19 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
7.	The rejection under 35 U.S.C. 103 as being unpatentable over McCoy (US 2002/0076581) in view of Chiang et al. (US 2016/0268621) as cited in IDS dated 12/16/19 on claims 1 and 2 is withdrawn because Applicant’s remarks have been fully considered and are persuasive.
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Martin (US 2017/0301942) in view of McCoy (US 2002/0076581) on claims  8,  9,  and 12 is withdrawn because Applicant’s remarks have been fully considered and are persuasive.
9.	The rejection under 35 U.S.C. 103 as being unpatentable over Stanfield (US 2020/0366104) in view of McCoy (US 2002/0076581) on claims 15, 16,  18, and 19 is withdrawn because Applicant’s remarks have been fully considered and are persuasive.
10.	The rejection under 35 U.S.C. 103 as being unpatentable over Martin (US 2017/0301942) in view of McCoy (US 2002/0076581) on claim 20  is withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy (US 2002/0076581).
Regarding claim 1, McCoy discloses  an electrolyte station for performing electrolyte replacement ([0008]-[0009], Figs. 4 & 5) of a redox flow battery that is mounted to a vehicle([0006], [0009] Figs. 1-3), the electrolyte station comprising: a stand that includes a connector (connectors 64 & 69, nozzles 74 and 79, [0029]-[0030], Fig. 4) that connects to a connection socket (filler pipes 14 and 19, [0016], Fig. 1) that connects to an electrolyte tank in the redox flow battery(tanks 11 and 16, Fig. 1, [0013]); a recovery tank that stores a recovered electrolyte(tanks 11 and 16, Fig. 4, [0028]); a filling tank that stores a charged electrolyte(tanks 21 and 25, Fig. 4, [0030]); a recovery line that connects the connector in the stand and the recovery tank (flexible hoses 63 and 68, Fig. 4, [0029]); and a filling line that connects the connector in the stand and the filling tank (flexible hoses 73 and 78, Fig. 4, [0030]), wherein
in response to the connector in the stand being connected to the connection socket, (i) the electrolyte station enables a used electrolyte removed from the electrolyte tank to be recovered to the recovery tank through the recovery line([0029]), and (ii) the electrolyte station enables the charged electrolyte stored in the filling tank to be supplied to the electrolyte tank through the filling line([0030]).
Regarding claim 2, McCoy discloses all of the claim limitations as set forth above. McCoy further discloses further comprising: a charging processing apparatus that performs a charging process on the used electrolyte that is recovered to the recovery tank (d.c. electric power source 66, Fig. 4 [0028]), wherein an electrolyte that has undergone the charging process in the charging processing apparatus is stored in the filling tank as the charged electrolyte([0028]). 
Allowable Subject Matter
14.          Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for the indication of  allowable subject matter are substantially the same as provided in the Office Action mailed 4/19/22 and apply herein.

15.          Claims 4-6 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim.
16.          The following is a statement of reasons for the indication of allowable subject matter in independent claim 7: the reasons for the indication of  allowable subject matter are substantially the same as provided in the Office Action mailed 4/19/22 and apply herein.
17.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 8 is directed to an energy management apparatus that manages energy supply to an electric vehicle to which a redox flow battery is mounted, the energy management apparatus comprising: a receiving unit that receives an information request command from a terminal apparatus; an extracting unit that, in response to reception of the information request command by the receiving unit, extracts presented information based on both (i) vehicle information related to the electric vehicle and (ii) facility information related to a plurality of energy supply stations that include a plurality of electrolyte stations that are capable of performing electrolyte replacement in the redox flow battery, and a transmitting unit that transmits the presented information extracted by the extracting unit to the terminal apparatus.
	In the instant invention, the energy management apparatus 30 (referred to, hereafter, as simply a “management apparatus 30”) manages energy supply to the electric vehicle 2 in which the redox flow battery 3 is mounted(Fig. 17, [0174] US 2020/0189401). The management apparatus 30 includes the receiving unit 31, the transmitting unit 32, an extracting unit 33, and a storage unit 34([0174]).
	McCoy discloses an energy management apparatus that manages energy supply to an electric vehicle to which a redox flow battery is mounted (Figs. 1-5), but does not disclose, teach or render obvious the energy management apparatus comprising: a receiving unit that receives an information request command from a terminal apparatus; an extracting unit that, in response to reception of the information request command by the receiving unit, extracts presented information based on both (i) vehicle information related to the electric vehicle and (ii) facility information related to a plurality of energy supply stations that include a plurality of electrolyte stations that are capable of performing electrolyte replacement in the redox flow battery, and a transmitting unit that transmits the presented information extracted by the extracting unit to the terminal apparatus.
18.          The following is a statement of reasons for the indication of allowable subject matter in independent claim 14: the reasons for the indication of  allowable subject matter are substantially the same as provided in the Office Action mailed 4/19/22 and apply herein.
19.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 15 is directed to a terminal apparatus that acquires presented information regarding energy supply to an electric vehicle to which a redox flow battery is mounted, wherein: the presented information is extracted based on both (i) vehicle information related to the electric vehicle and (ii) facility information related to a plurality of energy 
supply stations that include a plurality of electrolyte stations that are capable of performing electrolyte replacement in the redox flow battery; and the terminal apparatus includes a transmitting unit that transmits an information request command  requesting the presented information to an energy management apparatus, and a receiving unit that receives the presented information that is transmitted from the energy management apparatus in response to the information request command.
	In the instant invention, the terminal apparatus 50 is connected to the management apparatus 30 so as to be capable of communicating information via the communication line Ni([0198], Fig. 17). In addition, the terminal apparatus 50 is connected to the vehicle information server 70 so as to be capable of communicating information via the communication line N4([0198]). The terminal apparatus 50 includes a receiving unit 51, a transmitting unit 52, and an operating unit 53([0198]).
	The prior art to Stanfield (US 2020/0366104) discloses a terminal apparatus that acquires presented information regarding energy supply to an electric vehicle to which a battery is mounted, wherein: the terminal apparatus includes a transmitting unit that transmits an information request command  requesting the presented information to an energy management apparatus, and a receiving unit that receives the presented information that is transmitted from the energy management apparatus in response to the information request command ([0004], [0006], [0056], [0083]-[0084], [0110], [0129]-[0133], Figs. 1, 15, 17 & 18)  but does not disclose, teach or render obvious an electric vehicle to which a redox flow battery is mounted, wherein the presented information is extracted based on both (i) vehicle information related to the electric vehicle and (ii) facility information related to a plurality of energy supply stations that include a plurality of electrolyte stations that are capable of performing electrolyte replacement in the redox flow battery.
20.	The following is a statement of reasons for the indication of allowable subject matter:  the invention in independent claim 20 is directed to an energy management method for managing energy supply to an electric vehicle to which a redox flow battery is mounted, the energy management method comprising: a receiving step of receiving an information request command from a terminal apparatus; an extracting step of, in response to reception of the information request command at the receiving step, extracting presented information based on both (i) vehicle information related to the electric vehicle and (ii) facility information related to a plurality of energy supply stations that include a plurality of electrolyte stations that are capable of performing electrolyte replacement in the redox flow battery, and a transmitting step of transmitting the presented information extracted at the extracting step to the terminal apparatus.  The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 17 above and apply herein.
Response to Arguments
21.	Applicant’s arguments, see page 14, line 4, filed 7/19/22, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724